DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1‐2, 4‐7, 9‐13, 16, 18, 22 and 24‐25 is/are pending.
Claims 3, 8, 14‐15, 17, 19‐21 and 23 are canceled.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1‐2, 4‐7, 10‐13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelzer et al (US2013/0272594) in view of Allegra et al (X-ray CT for virtually unrolling damaged papyri, 2016).

Regarding claims 1, 12 and 18, Zelzer et al teaches a method, comprising:
defining at least one curved slice in a 3D medical image data record, the 3D medical image data record relating to
	an elongated anatomical structure,
	a center line of the elongated anatomical structure being defined in the 3D medical image data record, and
	the at least one curved slice winding around the center line of the elongated anatomical structure, \\and the at least one curved slice having a spiral shape;\\
(Zelzer et al, Figs. 1-2; “a reconstructed volume image having a three dimensional (3D) segment representing at least a portion of an intrabony space of one or more cylindrical bones is provided”, “a reconstructed volume image means an image obtained by computed tomography (CT) scanning, an image obtained by magnetic resonance imaging (MRI) scanning”, [0061]; Fig. 2A, curved bone segment)
scanning at least one part of the 3D medical image data record into the at least one curved slice; and
unrolling the at least one curved slice after the scanning, at least one unrolled flat slice being determined from the at least one curved slice based on unrolling.
(Zelzer et al, Figs. 1-2; “unrolling the entire cortex of the bone from the cut, about the longitudinal central axis to obtain a coded image which is based on an image of an unrolled bone, for example as depicted in FIG. 2B”, [0059]; “This transformation allows, as shown at 104, generating one or more coded images which are indicative of a value of one or more osteo related characteristics of each of a plurality of radial portions of the imaged bone. As used herein, a radial portion means a portion of the bone along a straight line between the main longitudinal axis of the bone and the outer surface of the cortex and/or along a line which bisects or otherwise divides the body of the imaged bone”, [0064]; unrolling a 3D image volume (Fig. 2A) into a 2D image layer (y axis = longitudinal axis, x axis = angular axis) at radial = r (Fig. 2B); this inherently involves scanning a cylindrical curved surface at radial = r and unrolling the curved image into a 2D image)
	Zelzer et al does not explicitly disclose:
	… and the at least one curved slice having a spiral shape;
	However, Allegra et al teaches:
	… and the at least one curved slice having a spiral shape;
(Allegra et al, Figs. 3-5; “after CT acquisition of the papyrus, we have developed a software to process the slices acquired. In this work, we have implemented an automatic virtual unrolling method. Main aim of this automated procedure is to identify the path that should be followed to completely unroll papyrus. Moreover, we have also treated particular difficult cases, such as interrupted path or multiple path. Finally, once paths have been computed for (almost) all slices; then, it is possible to properly exploit 3D volumetric data acquired using CT for virtual unrolling”, c2. p2 of 7; “spiral”, p4-5 of 7; use x-ray to scan a papyrus to obtain a volumetric image data of the papyrus; then unroll the volumetric data about the central axis in a specific spiral path on the cross-section plane of the papyrus in order for revealing information on a unrolled 2D surface; the spirally unrolling method may be applied to volumetric image data of any objects)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Allegra et al into the system or method of Zelzer et al in order to spirally unroll volumetric image data of a bone for revealing information on the unrolled 2D surface of the 3D bone image volume data. The combination of Zelzer et al and Allegra et al also teaches other enhanced capabilities.

Regarding claim 2, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the at least one curved slice includes a plurality of curved slices.
(Zelzer et al, Fig. 2, curved bone segment; cylindrical curved surfaces at any number of radial r)

Regarding claims 4 and 16, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 2, wherein the plurality of curved slices encase the center line of the elongated anatomical structure in a tubular manner.
(Zelzer et al, see comments on claim 2)

Regarding claim 5, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 2, wherein each curved slice of the plurality of curved slices includes a circular cross-section at right angles to the center line of the elongated anatomical structure.
(Zelzer et al, Fig. 3A, cross section of segmented bone (Fig. 2A) perpendicular to longitudinal axis at a given longitudinal location)

Regarding claim 6, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 2, wherein each curved slice of the plurality of curved slices includes a cross-section, adjusted to a surface of the elongated anatomical structure.
(Zelzer et al, Fig. 3A, the shape of the cross section of segmented bone (Fig. 2A) depends on the longitudinal location)

Regarding claim 7, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 2, wherein each curved slice of the plurality of curved slices represents a surface, mappable onto the surface of the elongated anatomical structure via a central extension.
(Zelzer et al, see comments on claim 1)

Regarding claim 10, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the at least one unrolled flat slice includes a plurality of unrolled flat slices, the plurality of unrolled flat slices together forming a volume data record.
(Zelzer et al, Fig. 2B, when radial r = constant => circular cross section)

Regarding claim 11, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination further teaches the method as claimed in claim 10, wherein a 2D image is generated via a projection based upon the volume data record.
(Zelzer et al, Allegra et al, see comments on claim 1)

Regarding claim 13, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination further teaches the apparatus of claim 12, wherein the apparatus is a medical imaging apparatus.
(Zelzer et al, Fig. 11; “method and system of imaging and/or diagnosing a bone and, more particularly, but not exclusively, to a method and system of imaging and/or diagnosing a bone from a reconstructed volume image”, [0001])

Claim(s) 9, 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelzer et al (US2013/0272594) in view of Allegra et al (X-ray CT for virtually unrolling damaged papyri, 2016) and further in view of Matsumoto (US2007/0120845).

Regarding claim 9, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
defining a plurality of beams, each beam of the plurality of beams radiating from the center line of the elongated anatomical structure and intersecting the at least one curved slice.
(Zelzer et al, “a radial portion means a linear segment, which is one of some number of linear segments radiating from a longitudinal axis, linear, curved, or graded, of a bone, connecting the longitudinal axis with the bone surface or with some other point outside of the surface of the bone”, [0055]; Matsumoto in Figs. 31D and 31E specifically illustrates the method of performing projections radially from the center axis of an object, [0041]; the combination of Zelzer et al, Allegra et al and Matsumoto would provide a different way to slice the bone volumetric data of Zelzer et al)

Regarding claim 22, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination of Zelzer et al, Allegra et al and Matsumoto teaches the method as claimed in claim 1, wherein the scanning scans the at least one part of the 3D medical image data record into the at least one curved slice using ray tracing or ray casting.
(Matsumoto, Figs. 30A and 30B; “ray casting”, [0008, 0012]; “ray tracing”, [0152])

Regarding claim 24, the combination of Zelzer et al and Allegra et al teaches its/their respective base claim(s).
The combination of Zelzer et al, Allegra et al and Matsumoto teaches the method as claimed in claim 1, wherein the scanning scans the at least one part of the 3D medical image data record into the at least one curved slice using adaptive ray casting or adaptive ray tracing.
(Matsumoto, Figs. 30A and 30B; “FIGS. 30A and 30B show an example of display of an exfoliated image of a tubular tissue using a cylindrical coordinate system in ray casting”, [0012]; “as shown in FIG. 30A, a viewpoint 91 is placed on a center line 94 of a colon 93. Virtual ray 92 is radiated from the viewpoint 91 in directions perpendicular to the center line 94, and an image of the inner wall surface of the colon 93 is generated”, [0013]; the ray casting technique is adaptively applied to generate an image of the inner wall surface of an object with a particular shape and dimensions)

Regarding claim 25, the combination of Zelzer et al, Allegra et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the method as claimed in claim 24, wherein the scanning comprises adjusting a sampling distance along a beam radiating from the center line of the elongated anatomical structure to a thickness of the elongated anatomical structure.
(Matsumoto, Figs. 30A and 30B, [0012-0013]; in the ray casting technique, the radiating distance of the beam is adaptively adjusted to just reach the inner wall surface of the colon 93 so that an image for the inner wall surface is obtained)


Response to Arguments
Applicant's arguments filed on 12/17/2020 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, Applicant, in pages 7-9 of the remarks, argues that “a person having ordinary skill in the art at the time the present application was filed could not have combined the visual segmentation of the spiral of Allegra with the bone image data of Zelzer by known methods”.
The Examiner respectfully disagreed. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Zelzer et al discloses an equal radius radial sampling technique of unrolling a cylindrical 3D image object (a bone as an example) into a 2D image surface (Fig. 2). Similarly, Allegra et al discloses a spiral surface sampling technique for unrolling a roll of papyrus (also a 3D image object) into a 2D image surface (Fig. 4). Note that,
(1) Both Zelzer et al and Allegra et al are analogues in the technical area of unrolling a 3D image object into a 2D image surface;
(2) Zelzer et al and Allegra et al do not teach away in unrolling a 3D object; and
(3) The spiral scanning method of Allegra et al is implementable in the bone image data sampling of Zelzer et al for a fast scanning of 3D object at continuously varying radius.
Therefore, combining Zelzer et al and Allegra et al is adequate and is within the knowledge of one with ordinary skill in the art.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				2/3/2021